DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 10-13, 15, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fosdike (US20150232075A1).
Regarding claim 1, Fosdike teaches a trailer braking system comprising:- an inertial measurement unit for measuring an acceleration (see Paragraph 0011 for the inertial sensor (corresponds to inertial measurement unit) may include a multi-axis accelerometer (corresponds to measuring acceleration)); 
- a brake controller for applying a trailer brake in response to a brake control signal (see Paragraph 0019 for brake controller 10 includes a microprocessor or microcontroller 16 that is responsive to the sensed deceleration to supply power to trailer brakes 13 (corresponds to brake controller applying a trailer brake in response to the brake control signal, which is also discussed in Paragraph 0059) that may be a function of the sensed deceleration. Microcontroller 16 is adapted to execute one or more algorithms stored in an associated memory such as RAM and/or ROM 17 to facilitate measurement and/or validation of direction and/or calculation of acceleration and/or braking force in a forward or towing direction; see also Paragraph 0059 for the on-line calibration algorithm that may use a measure of change of braking at the start of a braking period to generate a single braking direction estimate per braking event. Such a measure may effectively be a single estimate of cross correlation between a brake control signal (corresponds to brake control signal) and deceleration of the vehicle); and
- a processor for determining a braking force in response to a change in the acceleration having a negative value and for generating the brake control signal in response to the braking force (see Paragraph 0005 for the controller and method that may include one or more feedback algorithms for measurement, calibration and/or validation of direction and consequent calculation of deceleration (corresponds to a change in the acceleration having a negative value)/braking force in a forward direction; see also Paragraph 0018 for brake controller 10 that is adapted to operate trailer brakes 13 based on sensed deceleration of the towing vehicle  (corresponds to generating brake control signal in response to braking force in response to the change in acceleration). Brake controller 10 includes a multi-axis inertial sensor/accelerometer 14 for sensing deceleration to the towing vehicle along a plurality of directional axes).  
Regarding claim 3, Fosdike teaches the trailer braking system of claim 1 further comprising a memory for storing a calibrated table and wherein the processor is operative to determine the braking force in response to the calibrated table (see Paragraph 0005 for the controller and method that may include one or more feedback algorithms for measurement, calibration (corresponds to calibration algorithm which can come in a variety of obvious design choices such as a table) and/or validation of direction and consequent calculation of deceleration/braking force in a forward direction; see also Paragraph 0026 for FIG. 2 shows a braking system and brake controller with a calibration algorithm for calculating the aforesaid desired value of acceleration from a combined acceleration signal ({right arrow over (a)} total). The calibration algorithm may derive a scalar value A desired from the aforesaid measurement {right arrow over (a)} total. The calibration algorithm may include two steps as described below, namely offset component removal and scalar conversion; see also Paragraph 0019 for the microcontroller 16 that is adapted to execute one or more algorithms (which includes the calibration algorithm) stored in an associated memory such as RAM and/or ROM 17 to facilitate measurement and/or validation of direction and/or calculation of acceleration and/or braking force in a forward or towing direction).  
Regarding claim 4, Fosdike teaches the trailer braking system of claim 1 wherein the processor is operative to determine the braking force in response to an algorithm (see Paragraph 0019 for microcontroller 16 that is adapted to execute one or more algorithms stored in an associated memory such as RAM and/or ROM 17 to facilitate measurement and/or validation of direction and/or calculation of acceleration and/or braking force in a forward or towing direction).  
Regarding claim 5, Fosdike teaches the trailer braking system of claim 1 further comprising an interface to detecting a tow vehicle brake signal and wherein the tow vehicle brake signal is coupled to the brake controller in place of the brake control signal (see Paragraph 0011 for the processor that may perform cross-correlation of the sensor data with the braking control signal and/or a brake light signal (corresponds to tow vehicle brake signal in place of the brake control signal) such that a direction of maximum correlation is used as an estimate of the longitudinal axis; see also Paragraph 0018 for brake controller 10 that includes an input 15 (corresponds to a brake signal) from the towing vehicle brake light circuit for determining when the vehicle brakes are applied).  
Regarding claim 6, Fosdike teaches the trailer braking system of claim 1 further comprising a brake light and wherein the brake light is illuminated in response to the brake control signal (see Paragraph 0018 for brake controller 10 includes an input 15 from the towing vehicle brake light circuit for determining when the vehicle brakes are applied (which is when the brake light is illuminated in response to the brake control signal)).  
Regarding claim 10, see rejection for claim 3.
Regarding claim 11, see rejection for claim 4.
Regarding claim 12, see rejection for claim 5.
Regarding claim 13, Fosdike teaches the method of claim 8 further comprising generating a brake light control signal in response to the braking force having a positive value (see Paragraph 0018 for the brake controller 10 that includes an input 15 from the towing vehicle brake light circuit for determining when the vehicle brakes are applied (wherein applying vehicle brakes corresponds to a positive value)).  
Regarding claim 15, see rejection for claim 1. 
Regarding claim 17, Fosdike teaches the apparatus of claim 15 wherein the trailer controller is further operative to determine a brake force in response to the acceleration and wherein the brake control signal is indicative of the brake force (see Paragraph 0005 for the controller and method that may include one or more feedback algorithms for measurement, calibration and/or validation of direction and consequent calculation of deceleration (corresponds to a change in the acceleration having a negative value)/braking force in a forward direction; see also Paragraph 0018 for brake controller 10 that is adapted to operate trailer brakes 13 based on sensed deceleration of the towing vehicle  (corresponds to generating brake control signal in response to braking force in response to the change in acceleration). Brake controller 10 includes a multi-axis inertial sensor/accelerometer 14 for sensing deceleration to the towing vehicle along a plurality of directional axes; see also Paragraph 0019 for Microcontroller 16 is adapted to execute one or more algorithms stored in an associated memory such as RAM and/or ROM 17 to facilitate measurement and/or validation of direction and/or calculation of acceleration and/or braking force in a forward or towing direction).  
Regarding claim 19, see rejection for claim 6. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 8, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fosdike in view of Hunt (US20180334152A1).

However, Hunt teaches the trailer braking system of claim 1 further comprising a wheel speed indicator for measuring a wheel speed (see Paragraph 0006 for the trailer braking system includes a plurality of wheel speed sensors on a trailer and a controller configured to receive a braking request from a vehicle. The controller receives a plurality of wheel speed signals from the plurality of wheel speed sensors. The controller then determines a velocity of the trailer based on the plurality of wheel speed signals and determines a wheel speed of one of the plurality of wheels based on one of the plurality of wheel speed signals) and wherein the braking force is further determined in response to the wheel speed (see Paragraph 0006 for the controller compares the velocity of the trailer to the wheel speed to obtain a difference value. When the difference value exceeds a threshold, the controller determines that the one of the plurality of wheels is unstable. When the one of the plurality of wheels is unstable and when the brake request is received, the controller generates a braking signal to reduce the braking force (corresponds to the braking force that is further determined in response to the wheel speed) on the one of the plurality of wheels).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake controller for a towed vehicle braking system and a method for operating the brake controller including one or more feedback algorithms for measurement, calibration and/or validation of direction and consequent calculation of deceleration/braking force in a forward direction, as taught by Fosdike, using wheel speed indicator functionality, as taught by Hunt, for the purpose of improving trailer braking, increasing tractive contact with the road surface, reducing see Paragraph 0003 of Hunt).
Regarding claim 8, Fosdike teaches a trailer braking method comprising: determining an acceleration; determining a wheel speed; calculating a braking force in response to a change in the acceleration and the wheel speed; and applying a trailer brake in response to the braking force (see claim 1), but fails to explicitly teach determining a wheel speed. 
However, Hunt teaches determining a wheel speed (see Paragraph 0006 for the trailer braking system includes a plurality of wheel speed sensors on a trailer and a controller configured to receive a braking request from a vehicle. The controller receives a plurality of wheel speed signals from the plurality of wheel speed sensors. The controller then determines a velocity of the trailer based on the plurality of wheel speed signals and determines a wheel speed of one of the plurality of wheels based on one of the plurality of wheel speed signals). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake controller for a towed vehicle braking system and a method for operating the brake controller including one or more feedback algorithms for measurement, calibration and/or validation of direction and consequent calculation of deceleration/braking force in a forward direction, as taught by Fosdike, using wheel speed indicator functionality, as taught by Hunt, for the purpose of improving trailer braking, increasing tractive contact with the road surface, reducing operating cost by preventing trailer tire flat spots due to wheel lock during braking, helping to mitigate trailer jack-knifing and trailer sway (see Paragraph 0003 of Hunt).
Regarding claim 16, Fosdike teaches the elements of the present invention as discussed above but fails to explicitly teach the apparatus of claim 15 wherein the trailer controller is further operative to generate a brake release signal in response to the acceleration having a positive value and wherein the trailer brake controller is operative to release the trailer brake in response to the brake release signal. 
see Paragraph 0028 for when the towing vehicle 100 is braking and the one of the wheels 120 is unstable, the controller 205 generates a braking signal to reduce the braking force on the one of the wheels 120 relative to the other wheels 120 (block 525). The controller 205 may generate the braking signal to reduce the braking force (corresponds to brake release signal to release/reduce trailer brake) on the one of the wheels 120 based on the amount of wheel slip or the difference in acceleration (as it relates to when acceleration of trailer exceeds acceleration threshold which corresponds to a positive value) as determined by method 300 and method 400).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake controller for a towed vehicle braking system and a method for operating the brake controller including one or more feedback algorithms for measurement, calibration and/or validation of direction and consequent calculation of deceleration/braking force in a forward direction, as taught by Fosdike, using brake release/reduction functionality, as taught by Hunt, for the purpose of improving trailer braking, increasing tractive contact with the road surface, reducing operating cost by preventing trailer tire flat spots due to wheel lock during braking, helping to mitigate trailer jack-knifing and trailer sway (see Paragraph 0003 of Hunt).
Regarding claim 18, Fosdike teaches the elements of the present invention as discussed above but fails to explicitly teach the apparatus of claim 15 further comprising a wheel speed indicator for measuring a wheel speed (see Paragraph 0006 for the trailer braking system includes a plurality of wheel speed sensors on a trailer and a controller configured to receive a braking request from a vehicle. The controller receives a plurality of wheel speed signals from the plurality of wheel speed sensors. The controller then determines a velocity of the trailer based on the plurality of wheel speed signals and determines a wheel speed of one of the plurality of wheels based on one of the plurality of wheel speed signals) and wherein the brake control signal is generated in response to the wheel speed (see Paragraph 0006 for the controller compares the velocity of the trailer to the wheel speed to obtain a difference value. When the difference value exceeds a threshold, the controller determines that the one of the plurality of wheels is unstable. When the one of the plurality of wheels is unstable and when the brake request is received (corresponds to brake control signal), the controller generates a braking signal to reduce the braking force (corresponds to the braking force that is further determined in response to the wheel speed) on the one of the plurality of wheels).  

Claims 7, 9, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fosdike in view of Hunt and Bremer (US3964796A).
Regarding claim 7, Fosdike teaches the elements of the present invention as discussed above but fails to explicitly teach the trailer braking system of claim 1 further comprising a wheel speed indicator for measuring a wheel speed and wherein the braking force is zero in response to the wheel speed being below a minimum wheel speed. 
However, Hunt teaches the trailer braking system of claim 1 further comprising a wheel speed indicator for measuring a wheel speed (see Paragraph 0006 for the trailer braking system that includes a plurality of wheel speed sensors on a trailer and a controller configured to receive a braking request from a vehicle. The controller receives a plurality of wheel speed signals from the plurality of wheel speed sensors. The controller then determines a velocity of the trailer based on the plurality of wheel speed signals and determines a wheel speed of one of the plurality of wheels based on one of the plurality of wheel speed signals), but fails to explicitly teach wherein the braking force is zero in response to the wheel speed being below a minimum wheel speed.
see Column 8, Lines 25-29 for terminating the control signal (terminated control signal relates to a brake release, which corresponds to a braking force of zero) when the velocity error signal drops below a second threshold lower than the first threshold).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake controller for a towed vehicle braking system and a method for operating the brake controller including one or more feedback algorithms for measurement, calibration and/or validation of direction and consequent calculation of deceleration/braking force in a forward direction, as taught by Fosdike, and the wheel speed indicator functionality, as taught by Hunt, using the termination of control signal as it relates to a braking force of zero, as taught by Bremer, for the provide an improved anti-lock brake control incorporating a synchronous reapply circuit which discriminates between those conditions where a long brake release is desirable and those in which it is undesirable (see Column 1, Lines 33-37 of Bremer). 
Regarding claim 9, Fosdike and Hunt teach the method of claim 8 wherein the trailer brake is applied in response to the change in the acceleration having a negative value (see Paragraph 0018 for brake controller 10 is adapted to operate trailer brakes 13 based on sensed deceleration of the towing vehicle), but fail to teach the wheel speed exceeding a minimum value.
However, Bremer teaches the wheel speed exceeding a minimum value (see Column 8, Lines 20-26 for the control circuit including means responsive to the speed signal for deriving a velocity error signal representing the difference between wheel speed and an estimated vehicle speed and means for producing the control signal when the velocity error signal exceeds a first threshold indicative of incipient wheel lock (corresponds to applying the control signal for the brakes when a value related to the wheel speed exceeds a threshold/minimum value)).
see Column 1, Lines 33-37 of Bremer).
Regarding claim 14, see rejection for claim 7.
Regarding claim 20, Fosdike teaches the elements of the present invention as discussed above but fails to explicitly teach the apparatus of claim 15 further comprising a wheel speed indicator for measuring a wheel speed and wherein a brake release signal is generated in response to the wheel speed being below a threshold value.
Hunt teaches the trailer braking system of claim 15 further comprising a wheel speed indicator for measuring a wheel speed (see Paragraph 0006 for the trailer braking system that includes a plurality of wheel speed sensors on a trailer and a controller configured to receive a braking request from a vehicle. The controller receives a plurality of wheel speed signals from the plurality of wheel speed sensors. The controller then determines a velocity of the trailer based on the plurality of wheel speed signals and determines a wheel speed of one of the plurality of wheels based on one of the plurality of wheel speed signals), but fails to explicitly teach wherein a brake release signal is generated in response to the wheel speed being below a threshold value.
However, Bremer teaches wherein the braking force is zero in response to the wheel speed being below a minimum wheel speed (see Column 8, Lines 25-29 for terminating the control signal (terminated control signal corresponds to the brake release) when the velocity error signal drops below a second threshold lower than the first threshold).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake controller for a towed vehicle braking system and a method for operating the brake controller including one or more feedback algorithms for measurement, calibration and/or validation of direction and consequent calculation of deceleration/braking force in a forward direction, as taught by Fosdike, and the wheel speed indicator functionality, as taught by Hunt, using the termination of control signal as it relates to a braking force of zero, as taught by Bremer, for the provide an improved anti-lock brake control incorporating a synchronous reapply circuit which discriminates between those conditions where a long brake release is desirable and those in which it is undesirable (see Column 1, Lines 33-37 of Bremer).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wu (US20190322273A1) teaches an emergency braking system, an emergency braking method and a semitrailer, capable of improving the braking effect as it relates to braking force of the vehicle, thereby achieving improved safety for the vehicle.
Hall (US20180215358A1) teaches providing predetermined calibration settings relating motor drive force to motor speed for a vehicle travelling at various speeds and providing accelerometer data. The method then determines that one or more vehicle performance parameters fall within threshold ranges and then determines both the vehicle weight and the trailer weight. The brake gain signal is determined based on the ratio of the current trailer weight and the original trailer weight. 
Clarke (US20160185216A1) teaches when the vehicle 1 is operated in a driving mode other than SP OFF or eco mode and the driveline 5 is in the two wheel drive mode, the controller 40 may be configured to cause the driveline 5 to assume the four wheel drive mode if any one of the following conditions are met: (a) A reverse gear is engaged; (b) An ABS system intervenes to reduce brake force to reduce wheel slip; (c) A DSC system intervenes to increase or reduce brake force at a wheel; (d) A HDC system intervenes to apply braking to slow the vehicle.
Maitlen (US20140046566A1) teaches determining, using a processing unit, a minimum trailer brake control value (MTBCV) based on the equation MTBCV=R1−Cth root (the current vehicle speed)/R2, wherein the minimum trailer brake control value corresponds to a minimum braking force at the current vehicle speed, R1 is a real number less than 1.0, C is an integer greater than 2, and R2 is a real number greater than 1.0. The method also includes determining, using the processing unit, a trailer brake command signal based on the minimum trailer brake control value; and operating brakes of a trailer connected to the vehicle at or above the minimum braking force by transmitting the trailer brake command signal from the vehicle to a trailer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth D Yang whose telephone number is (571)270-7486.  The examiner can normally be reached on Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH YANG/Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665